DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on at least Page 2, Lines 15-23. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claims 3-7 are objected to because they use the phrase, “The system of 1” or, “The system of 4” without clearly indicating that the systems referred to by numbers are intended to pertain to the systems included in the claims or otherwise. It is suggested these phrases be rewritten to say, “The system of claim 1” and, “The system of claim 4,” respectively. Appropriate correction is required.
Claim Interpretation
Claim 1 recites the limitations “store a representation … based on the presence of a plurality of diagnostic signs … until the plurality of signs are all identified as present or absent … and when all of the plurality of signs are identified as present or absent” which in an interpretation it may be construed as conditional limitations. Where these and other such similar conditional limitations are used, such as in at least claims 4, 6, 8, 11, 12, 14, 17, and 18, they may not be given a full weight in light of the below decisions.
In the recent Ex parte Gopalan decision, the PTAB addressed a claim where all of the features were recited in a conditional manner. A first step of “identifying … an outlier” was performed if “traffic is outside of a prediction interval.” A second step of “identifying” was performed “only when a count of outliers … is greater than or equal to two, and exceeds an anomaly threshold.” These were the only two elements of the independent claim. Thus, if the traffic is never outside Gopalan’s prediction interval, then the steps of the method are never performed. 
However, the PTAB distinguished Schulhauser and noted that this construction “would render the entire claim meaningless.” Gopalan at p. 5. The Board went on to state, “Although each of these steps is conditional, they are integrated into one method or path and do not cause the claim to diverge into two methods or paths, as in Schulhauser. Thus, we conclude that the broadest reasonable interpretation of claim 1 requires the performance of both steps…” Id. at p. 6.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims recite an ultrasound sensing device, a computing device which receives ultrasound echo data, a memory which stores a diagnostic protocol tree and one or more neural networks, a processor which identifies diagnostic signs to obtain a diagnosis, and a display which displays the diagnosis. 
The limitations of an ultrasound sensing device, a computing device which receives ultrasound echo data, a memory which stores a diagnostic protocol tree and one or more neural networks, a processor which identifies diagnostic signs to obtain a diagnosis, and a display which displays the diagnosis are processes that, under their broadest reasonable interpretation, covers performance of these limitations in the mind but for the recitation of generic computer components. That is, other than reciting by “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, the limitation of “indentify[ing]” in this context encompasses the user manually determining a diagnosis from the ultrasound imaging data. Similarly, but for the by “a computing device” language, the limitation of “receiv[ing]” in this context encompasses the user manually obtaining an ultrasound images. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites using a processor to perform identifying and a computing device for receiving ultrasound echo data. The processor and computing devices in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, although the claims merely mention the “an ultrasound sensing device,” no actual apparatus is being positively recited where data is somehow being obtained (e.g. in the form of binary codes or printed on a paper). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Although a display device is mentioned, it is merely a display which is highly generalized. Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, these additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. These claims are not patent eligible. 
Regarding the claims 3-20, they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, they are also found not patent eligible. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mehanian (US 2020/0054306 A1) in view of Brandl (US 2021/0315538 A1).
Regarding claim 1, Mehanian discloses a system, comprising: an ultrasound sensing device (See Mehanian: Para. [0055] (providing for an, "ultrasound system 130 [which] includes an ultrasound transducer")); and 
a computing device (See Mehanian: Para. [0055] (stating that the, "ultrasound system 130 includes ... an ultrasound machine") and Para. [0057] (providing that the, "ultrasound machine 125, which can be, or which can include a conventional computer system")), the computing device comprising: 
a communication interface configured to directly receive ultrasound echo data sensed by the ultrasound sensing device from a person (See Mehanian: Paras. [0056]-[0057] (clarifying that an, "ultrasound technician ... manipulates the ultrasound transducer head 120 over the chest of a subject ... to generate ultrasound video. The ultrasound machine 125, which can be, or which can include, a conventional computer system, and ... process the ultrasound images")), the received ultrasound echo data comprising a sequence of ultrasound images (See Mehanian: Para. [0057] (providing that the, "ultrasound machine 125, which can be, or which can include, a conventional computer system, and ... process the ultrasound images")); a memory configured to: 
store a representation of a diagnostic protocol tree predicting a diagnosis for a patient based on the presence of a plurality of diagnostic signs in ultrasound images captured from a patient (See Mehanian: Paras. [0060]-[0061] (stating that the, "ultrasound machine 125 executes a diagnosis algorithm that evaluates the classified lung features to render a lung-pathology diagnosis 180. For example, such a pathology diagnosis is in response to the determined likelihood of the presence, and the respective severities, of conditions such as less-than-normal, or absence of, lung sliding, A-line, B-line, pleural effusion, consolidation, and merged B-line. Examples of the lung diagnosis 180 include pneumonia, collapsed lung, and ARDS")), and 
store one or more neural networks trained to identify diagnostic signs among the plurality of diagnostic signs in ultrasound images (See Mehanian: Para. [0062] (clarifying that the, "ultrasound machine 125 (FIG. 8) executes a classification CNN to classify lung sliding in M-mode images 210. The ultrasound machine 125 executes five single-class SSD CNNs to detect and to classify each of another five features A-line, B-line, pleural line, consolidation, and pleural effusion, respectively")); 
a processor configured to: apply to each received ultrasound image at least one of the one or more trained neural networks to identify as present or absent in the received ultrasound image diagnostic signs among the plurality of diagnostic signs (See Mehanian: Para. [0074] (providing that the, "ultrasound machine 125 executes the respective SSD CNNs to detect and to classify, in the ultrasound images 211, A-lines, B-lines, pleural line, consolidation, and pleural effusion")), until the plurality of signs are all identified as present or absent in the person (See Mehanian: Para. [0075] (stating that the, "ultrasound system 130 (FIG. 8) implements a series of five single-class detector modules ... Each module "looks" for its respective target feature, e.g., A-lines, B-lines, pleural-line, consolidation, and pleural effusion, respectively"), Para. [0076] (clarifying that the, "output 231 of the module 221 includes one or more detections of A-lines, each detection being represented by five real numbers. The first number is the probability, or confidence level, that the image feature detected is an A-line"), Para. [0077] (providing that, "the outputs ... of [each of] the modules ... have the same format; that is, each of these outputs represents one or more detections of a feature, each detection being represented by five real numbers"), and Para. [0215] (providing for, "the method of any of examples 1-20, further comprising ... determining that at least one of the detected at least one feature includes a pleural effusion")) … and when all of the plurality of signs are identified as present or absent in the person, use the signs identified as present or absent to evaluate the represented diagnostic protocol tree to obtain a tentative diagnosis of the person (See Mehanian: Paras. [0060]-[0061] (stating that the, "ultrasound machine 125 executes a diagnosis algorithm that evaluates the classified lung features to render a lung-pathology diagnosis 180. For example, such a pathology diagnosis is in response to the determined likelihood of the presence, and the respective severities, of conditions such as less-than-normal, or absence of, lung sliding, A-line, B-line, pleural effusion, consolidation, and merged B-line. Examples of the lung diagnosis 180 include pneumonia, collapsed lung, and ARDS")); and 
a display device configured to: causing the tentative diagnosis of the person to be displayed (See Mehanian: Para. [0051] (clarifying that in a given, "workflow 100 of an acquisition of an ultrasound image of a lung, an analysis of the acquired ultrasound image of the lung, and a lung diagnosis based on the analysis ... [are provided via] ... displayed) results")), and therefore substantially what is described by claim 1.
However, Mehanian fails to disclose a system which … cause[s] the capture of additional ultrasound images from the person by the ultrasound sensing device.
Nevertheless, Brandl teaches a system which … cause[s] the capture of additional ultrasound images from the person by the ultrasound sensing device (See Brandl: Para. [0051] (providing that, "[a]fter evaluating the flow profile , method 300 continues to 340. At 340, method 300 determines whether an aberrance is detected in the flow profile . If an aberrance is not detected (“NO”), method 300 continues to 355") and Para. [0053] (stating that, "[a]t 355, method 300 determines whether the scan is complete ... If the scan is not complete (“NO”), method 300 continues to 360 to continue the scan ... Once the scan is complete ("YES”) at 355, method 300 proceeds to 365. At 365, method 300 ends the scan")).
The teachings of Mehanian and the teachings of Brandl are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostic imaging. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Mehanian with the teachings of Brandl to provide for what is described in claim 1. This is because Brandl Paragraph [0004] provides the motivation that its teachings may enable, "earlier and more accurate diagnosis of pathologies."
Regarding claim 2, Mehanian in view of Brandl teaches the system of claim 1 (See above discussion) wherein the ultrasound sensing device comprises a transducer (See Mehanian: Para. [0055] (providing for an, "ultrasound system 130 [which] includes an ultrasound transducer")).
Regarding claim 3, Mehanian in view of Brandl teaches the system of 1 (See above discussion) wherein the ultrasound images are of a lung of the person (See Mehanian: Abst. (providing that the, "system can execute a neural network to detect at least one feature in an image of a lung")).
Regarding claim 4, Mehanian in view of Brandl teaches the system of 1 (See above discussion) wherein a first ultrasound image of the received sequence of ultrasound images is a B-Mode ultrasound image (See Mehanian: Para. [0058] (clarifying that, "[f]irst, the machine 125 is configured to use conventional techniques, including image-filtering and other image-processing techniques, to render enhanced ultrasound video 140 (see FIG. 13), such as B-mode ultrasound video")), and wherein the processor is further configured to: in the first ultrasound image, define an M-Mode line relative to at least one diagnostic sign identified as present in the first ultrasound image (See Mehanian: Para. [0069] (stating that in the construction of, "M-mode images … A pixel column of an image is selected and identified with straight vertical line 411 in image 401") and Para. [0072] (clarifying that at, "step 220, the ultrasound system 130 (FIG. 8) implements a CNN lung-sliding classifier that determines whether the M-mode images 210 exhibit lung sliding")), and wherein a second ultrasound image caused to be captured after the defining is an M-Mode ultrasound image captured based on the defined M-Mode line (See Mehanian: Para. [0069] (providing that in the construction of, "M-mode images …A pixel column of an image is selected and identified with straight vertical line 411 in image 401. In each of subsequent (in time) images 402 and 403, the same pixel column is identified with straight vertical lines 412 and 413, respectively. That is, the image 420 is a time sequence of the same pixel column (actually, of the same region of the tissue being imaged), with the vertical lines 411, 412, and 413 representing the same pixel column at different times")).
Regarding claim 5, Mehanian in view of Brandl teaches the system of 4 (See above discussion) wherein the trained neural networks stored by the memory comprise a first neural network for identifying diagnostic signs among the plurality of diagnostic signs in B-Mode ultrasound images (See Mehanian: Para. [0058] (clarifying that, "[f]irst, the machine 125 is configured to use conventional techniques, including image-filtering and other image-processing techniques, to render enhanced ultrasound video 140 (see FIG. 13), such as B-mode ultrasound video") and Para. [0059] (stating that then, "the ultrasound machine 125 executes a CNN… that detects and identifies features/ objects in one or more frames of the ultrasound video")) and a second neural network for identifying diagnostic signs among the plurality of diagnostic signs in M-Mode ultrasound images (See Mehanian: Para. [0062] (providing that the, "ultrasound machine 125 (FIG. 8) executes a classification CNN to classify lung sliding in M-mode images")), and wherein the first neural network is applied to the first ultrasound image (See Mehanian: Para. [0058] (clarifying that, "[f]irst, the machine 125 is configured to use conventional techniques, including image-filtering and other image-processing techniques, to render enhanced ultrasound video 140 (see FIG. 13), such as B-mode ultrasound video") and Para. [0059] (stating that then, "the ultrasound machine 125 executes a CNN… that detects and identifies features/ objects in one or more frames of the ultrasound video")), and wherein the second neural network is applied to the second ultrasound image (See Mehanian: Para. [0062] (providing that the, "ultrasound machine 125 (FIG. 8) executes a classification CNN to classify lung sliding in M-mode images")).
Regarding claim 6, Mehanian in view of Brandl teaches the system of 1 (See above discussion) wherein one of the plurality of diagnostic signs is a compound sign that depends on two or more other of the plurality of diagnostic signs (See Mehanian: Paras. [0060]-[0061] (stating that the, "ultrasound machine 125 executes a diagnosis algorithm that evaluates the classified lung features to render a lung-pathology diagnosis 180. For example, such a pathology diagnosis is in response to the determined likelihood of the presence, and the respective severities, of conditions such as less-than-normal, or absence of, lung sliding, A-line, B-line, pleural effusion, consolidation, and merged B-line. Examples of the lung diagnosis 180 include pneumonia, collapsed lung, and ARDS") and Para. [0087] (providing that, "the ultrasound system 130 (FIG. 8) executes an algorithm (e.g., a CNN or a rule-based algorithm) to analyze the detected and categorized features and severities yielded as the outputs 250-255 for the purpose of rendering a diagnosis. At a step 180, the ultrasound system 130 (FIG. 8) yields a likely diagnosis (e.g., likely  pneumonia, likely pneumothorax), based on the features, classifications, and severities yielded as the outputs 250-255")), wherein the processor is further configured to: determine whether the compound sign is present or absent based on whether the diagnostic signs on which the compound sign depends are identified as present or absent (See Mehanian: Paras. [0060]-[0061] (stating that the, "ultrasound machine 125 executes a diagnosis algorithm that evaluates the classified lung features to render a lung-pathology diagnosis 180. For example, such a pathology diagnosis is in response to the determined likelihood of the presence, and the respective severities, of conditions such as less-than-normal, or absence of, lung sliding, A-line, B-line, pleural effusion, consolidation, and merged B-line. Examples of the lung diagnosis 180 include pneumonia, collapsed lung, and ARDS") and Para. [0087] (providing that, "the ultrasound system 130 (FIG. 8) executes an algorithm (e.g., a CNN or a rule-based algorithm) to analyze the detected and categorized features and severities yielded as the outputs 250-255 for the purpose of rendering a diagnosis. At a step 180, the ultrasound system 130 (FIG. 8) yields a likely diagnosis (e.g., likely  pneumonia, likely pneumothorax), based on the features, classifications, and severities yielded as the outputs 250-255")).
Regarding claim 8, Mehanian discloses one or more instances of computer-readable media collectively having contents configured to cause a computing system to perform a method (See Mehanian: Para. [0341] (providing for, "a tangible, non-transitory computer-readable medium storing instructions that, when executed by a computing circuit, cause the computing circuit, or another circuit under control of the computing circuit, to execute")), the method comprising: 
accessing a set of diagnostic signs involved in a diagnostic protocol (See Mehanian: Para. [0047] (providing for, "[u]sing one or more convolutional neural networks (CNNs), or one or more other neural networks (NNs), to detect, to identify/classify features/objects in an ultrasound image (or in a series of ultrasound images) of a lung, such features including, or corresponding to, pleural line and absence of lung sliding along the pleural line")); 
until the presence or absence of each of the diagnostic signs of the set has been identified in ultrasound images of a patient (See Mehanian: Para. [0075] (stating that the, "ultrasound system 130 (FIG. 8) implements a series of five single-class detector modules ... Each module "looks" for its respective target feature, e.g., A-lines, B-lines, pleural-line, consolidation, and pleural effusion, respectively"), Para. [0076] (clarifying that the, "output 231 of the module 221 includes one or more detections of A-lines, each detection being represented by five real numbers. The first number is the probability, or confidence level, that the image feature detected is an A-line"), Para. [0077] (providing that, "the outputs ... of [each of] the modules ... have the same format; that is, each of these outputs represents one or more detections of a feature, each detection being represented by five real numbers"), and Para. [0215] (providing for, "the method of any of examples 1-20, further comprising ... determining that at least one of the detected at least one feature includes a pleural effusion")) … 
applying to the captured ultrasound image a trained machine learning model among one or more trained machine learning models to identify the presence or absence of one or more diagnostic signs of the set (See Mehanian: Para. [0074] (providing that the, "ultrasound machine 125 executes the respective SSD CNNs to detect and to classify, in the ultrasound images 211, A-lines, B-lines, pleural line, consolidation, and pleural effusion")); evaluating the diagnostic protocol with respect to the identified presence or absence of each of the set of diagnostic signs to obtain a preliminary diagnosis (See Mehanian: Paras. [0060]-[0061] (stating that the, "ultrasound machine 125 executes a diagnosis algorithm that evaluates the classified lung features to render a lung-pathology diagnosis 180. For example, such a pathology diagnosis is in response to the determined likelihood of the presence, and the respective severities, of conditions such as less-than-normal, or absence of, lung sliding, A-line, B-line, pleural effusion, consolidation, and merged B-line. Examples of the lung diagnosis 180 include pneumonia, collapsed lung, and ARDS")); and storing the preliminary diagnosis (See Mehanian: Paras. [0057] (clarifying that the, "ultrasound machine 125, which can be, or which can include, a conventional computer system, and ... process the ultrasound images")), and therefore substantially what is described by claim 8.
However, Mehanian fails to disclose a method which until the presence or absence of each of the diagnostic signs of the set has been identified … caus[es] an ultrasound image to be captured from the patient.
Nevertheless, Brandl teaches a method which until the presence or absence of each of the diagnostic signs of the set has been identified … caus[es] an ultrasound image to be captured from the patient (See Brandl: Para. [0051] (providing that, "[a]fter evaluating the flow profile , method 300 continues to 340. At 340, method 300 determines whether an aberrance is detected in the flow profile . If an aberrance is not detected (“NO”), method 300 continues to 355") and Para. [0053] (stating that, "[a]t 355, method 300 determines whether the scan is complete ... If the scan is not complete (“NO”), method 300 continues to 360 to continue the scan ... Once the scan is complete ("YES”) at 355, method 300 proceeds to 365. At 365, method 300 ends the scan")).
The teachings of Mehanian and the teachings of Brandl are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostic imaging. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Mehanian with the teachings of Brandl to provide for what is described in claim 8. This is because Brandl Paragraph [0004] provides the motivation that its teachings may enable, "earlier and more accurate diagnosis of pathologies."
Regarding claim 9, Mehanian in view of Brandl teaches the one or more instances of computer-readable media of claim 8 (See above discussion), the method further comprising: training at least one machine learning model to identify the presence or absence of one or more diagnostic signs of the set (See Mehanian: Para. [0111] (providing for, "a neural network, such as a CNN, is trained on images or videos with features known a priori before the ultrasound system 130 (FIG. 8) uses the neural network to detect and identify features in images or videos where the features are not known a priori") and Para. [0115] (stating that, "the neural network(s) implemented by the ultrasound system 130 (FIG. 8) are trained to estimate the severity of a detected one or  more pleural effusions using an unsupervised machine- learning approach")).
Regarding claim 10, Mehanian in view of Brandl teaches the one or more instances of computer-readable media of claim 8 (See above discussion), the method further comprising: causing the obtained preliminary diagnosis to be displayed (See Mehanian: Para. [0051] (clarifying that in a given, "workflow 100 of an acquisition of an ultrasound image of a lung, an analysis of the acquired ultrasound image of the lung, and a lung diagnosis based on the analysis ... [are provided via] ... displayed) results")).
Regarding claim 11, Mehanian in view of Brandl teaches the one or more instances of computer-readable media of claim 8 (See above discussion) wherein one of the set of diagnostic signs is a compound sign that depends on two or more other of the set of diagnostic signs (See Mehanian: Paras. [0060]-[0061] (stating that the, "ultrasound machine 125 executes a diagnosis algorithm that evaluates the classified lung features to render a lung-pathology diagnosis 180. For example, such a pathology diagnosis is in response to the determined likelihood of the presence, and the respective severities, of conditions such as less-than-normal, or absence of, lung sliding, A-line, B-line, pleural effusion, consolidation, and merged B-line. Examples of the lung diagnosis 180 include pneumonia, collapsed lung, and ARDS") and Para. [0087] (providing that, "the ultrasound system 130 (FIG. 8) executes an algorithm (e.g., a CNN or a rule-based algorithm) to analyze the detected and categorized features and severities yielded as the outputs 250-255 for the purpose of rendering a diagnosis. At a step 180, the ultrasound system 130 (FIG. 8) yields a likely diagnosis (e.g., likely  pneumonia, likely pneumothorax), based on the features, classifications, and severities yielded as the outputs 250-255")), 
the method further comprising: determining whether the compound sign is present or absent based on whether the diagnostic signs on which the compound sign depends are identified as present or absent (See Mehanian: Paras. [0060]-[0061] (stating that the, "ultrasound machine 125 executes a diagnosis algorithm that evaluates the classified lung features to render a lung-pathology diagnosis 180. For example, such a pathology diagnosis is in response to the determined likelihood of the presence, and the respective severities, of conditions such as less-than-normal, or absence of, lung sliding, A-line, B-line, pleural effusion, consolidation, and merged B-line. Examples of the lung diagnosis 180 include pneumonia, collapsed lung, and ARDS") and Para. [0087] (providing that, "the ultrasound system 130 (FIG. 8) executes an algorithm (e.g., a CNN or a rule-based algorithm) to analyze the detected and categorized features and severities yielded as the outputs 250-255 for the purpose of rendering a diagnosis. At a step 180, the ultrasound system 130 (FIG. 8) yields a likely diagnosis (e.g., likely  pneumonia, likely pneumothorax), based on the features, classifications, and severities yielded as the outputs 250-255")).
Regarding claim 12, Mehanian in view of Brandl teaches the one or more instances of computer-readable media of claim 8 (See above discussion) wherein a first captured ultrasound image is a B-Mode ultrasound image (See Mehanian: Para. [0058] (clarifying that, "[f]irst, the machine 125 is configured to use conventional techniques, including image-filtering and other image-processing techniques, to render enhanced ultrasound video 140 (see FIG. 13), such as B-mode ultrasound video")), the method further comprising: in the first ultrasound image, defining an M-Mode line relative to at least one diagnostic sign identified as present in the first ultrasound image (See Mehanian: Para. [0069] (stating that in the construction of, "M-mode images … A pixel column of an image is selected and identified with straight vertical line 411 in image 401") and Para. [0072] (clarifying that at, "step 220, the ultrasound system 130 (FIG. 8) implements a CNN lung-sliding classifier that determines whether the M-mode images 210 exhibit lung sliding")), and wherein a second ultrasound image caused to be captured after the defining is an M-Mode ultrasound image captured based on the defined M-Mode line (See Mehanian: Para. [0069] (providing that in the construction of, "M-mode images …A pixel column of an image is selected and identified with straight vertical line 411 in image 401. In each of subsequent (in time) images 402 and 403, the same pixel column is identified with straight vertical lines 412 and 413, respectively. That is, the image 420 is a time sequence of the same pixel column (actually, of the same region of the tissue being imaged), with the vertical lines 411, 412, and 413 representing the same pixel column at different times")).
Regarding claim 13, Mehanian in view of Brandl teaches the one or more instances of computer-readable media of claim 12 (See above discussion) wherein the one or more trained machine learning models comprise a first machine learning model for identifying diagnostic signs among the set of diagnostic signs in B- Mode ultrasound images (See Mehanian: Para. [0058] (clarifying that, "[f]irst, the machine 125 is configured to use conventional techniques, including image-filtering and other image-processing techniques, to render enhanced ultrasound video 140 (see FIG. 13), such as B-mode ultrasound video") and Para. [0059] (stating that then, "the ultrasound machine 125 executes a CNN… that detects and identifies features/ objects in one or more frames of the ultrasound video")) and a second machine learning model for identifying diagnostic signs among the set of diagnostic signs in M-Mode ultrasound images (See Mehanian: Para. [0062] (providing that the, "ultrasound machine 125 (FIG. 8) executes a classification CNN to classify lung sliding in M-mode images")), and wherein the first machine learning model is applied to the first ultrasound image (See Mehanian: Para. [0058] (clarifying that, "[f]irst, the machine 125 is configured to use conventional techniques, including image-filtering and other image-processing techniques, to render enhanced ultrasound video 140 (see FIG. 13), such as B-mode ultrasound video") and Para. [0059] (stating that then, "the ultrasound machine 125 executes a CNN… that detects and identifies features/ objects in one or more frames of the ultrasound video")), and wherein the second machine learning model is applied to the second ultrasound image (See Mehanian: Para. [0062] (providing that the, "ultrasound machine 125 (FIG. 8) executes a classification CNN to classify lung sliding in M-mode images")).
Regarding claim 14, Mehanian discloses a method in a computing system (See above discussion), the method comprising: accessing a set of diagnostic signs involved in a diagnostic protocol (See Mehanian: Para. [0047] (providing for, "[u]sing one or more convolutional neural networks (CNNs), or one or more other neural networks (NNs), to detect, to identify/classify features/objects in an ultrasound image (or in a series of ultrasound images) of a lung, such features including, or corresponding to, pleural line and absence of lung sliding along the pleural line")); until the presence or absence of each of the diagnostic signs of the set has been identified in ultrasound images of a patient (See Mehanian: Para. [0075] (stating that the, "ultrasound system 130 (FIG. 8) implements a series of five single-class detector modules ... Each module "looks" for its respective target feature, e.g., A-lines, B-lines, pleural-line, consolidation, and pleural effusion, respectively"), Para. [0076] (clarifying that the, "output 231 of the module 221 includes one or more detections of A-lines, each detection being represented by five real numbers. The first number is the probability, or confidence level, that the image feature detected is an A-line"), Para. [0077] (providing that, "the outputs ... of [each of] the modules ... have the same format; that is, each of these outputs represents one or more detections of a feature, each detection being represented by five real numbers"), and Para. [0215] (providing for, "the method of any of examples 1-20, further comprising ... determining that at least one of the detected at least one feature includes a pleural effusion")) … applying to the captured ultrasound image a convolutional neural network among one or more trained convolutional neural networks to identify the presence or absence of one or more diagnostic signs of the set (See Mehanian: Para. [0074] (providing that the, "ultrasound machine 125 executes the respective SSD CNNs to detect and to classify, in the ultrasound images 211, A-lines, B-lines, pleural line, consolidation, and pleural effusion")); evaluating the diagnostic protocol with respect to the identified presence or absence of each of the set of diagnostic signs to obtain a preliminary diagnosis (See Mehanian: Paras. [0060]-[0061] (stating that the, "ultrasound machine 125 executes a diagnosis algorithm that evaluates the classified lung features to render a lung-pathology diagnosis 180. For example, such a pathology diagnosis is in response to the determined likelihood of the presence, and the respective severities, of conditions such as less-than-normal, or absence of, lung sliding, A-line, B-line, pleural effusion, consolidation, and merged B-line. Examples of the lung diagnosis 180 include pneumonia, collapsed lung, and ARDS")); and storing the preliminary diagnosis (See Mehanian: Paras. [0057] (clarifying that the, "ultrasound machine 125, which can be, or which can include, a conventional computer system, and ... process the ultrasound images")), and therefore substantially what is described by claim 14.
However, Mehanian fails to disclose a method which until the presence or absence of each of the diagnostic signs of the set has been identified … caus[es] an ultrasound image to be captured from the patient.
Nevertheless, Brandl teaches a method which until the presence or absence of each of the diagnostic signs of the set has been identified … caus[es] an ultrasound image to be captured from the patient (See Brandl: Para. [0051] (providing that, "[a]fter evaluating the flow profile , method 300 continues to 340. At 340, method 300 determines whether an aberrance is detected in the flow profile . If an aberrance is not detected (“NO”), method 300 continues to 355") and Para. [0053] (stating that, "[a]t 355, method 300 determines whether the scan is complete ... If the scan is not complete (“NO”), method 300 continues to 360 to continue the scan ... Once the scan is complete ("YES”) at 355, method 300 proceeds to 365. At 365, method 300 ends the scan")).
The teachings of Mehanian and the teachings of Brandl are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostic imaging. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Mehanian with the teachings of Brandl to provide for what is described in claim 14. This is because Brandl Paragraph [0004] provides the motivation that its teachings may enable, "earlier and more accurate diagnosis of pathologies."
Regarding claim 15, Mehanian in view of Brandl teaches the method of claim 14 (See above discussion), further comprising: training at least one convolutional neural network to identify the presence or absence of one or more diagnostic signs of the set (See Mehanian: Para. [0111] (providing for, "a neural network, such as a CNN, is trained on images or videos with features known a priori before the ultrasound system 130 (FIG. 8) uses the neural network to detect and identify features in images or videos where the features are not known a priori") and Para. [0115] (stating that, "the neural network(s) implemented by the ultrasound system 130 (FIG. 8) are trained to estimate the severity of a detected one or  more pleural effusions using an unsupervised machine- learning approach")).
Regarding claim 16, Mehanian in view of Brandl teaches the method of claim 14 (See above discussion), further comprising: causing the obtained preliminary diagnosis to be displayed (See Mehanian: Para. [0051] (clarifying that in a given, "workflow 100 of an acquisition of an ultrasound image of a lung, an analysis of the acquired ultrasound image of the lung, and a lung diagnosis based on the analysis ... [are provided via] ... displayed) results")).

Regarding claim 17, Mehanian in view of Brandl teaches the method of claim 14 (See above discussion) wherein one of the set of diagnostic signs is a compound sign that depends on two or more other of the set of diagnostic signs (See Mehanian: Paras. [0060]-[0061] (stating that the, "ultrasound machine 125 executes a diagnosis algorithm that evaluates the classified lung features to render a lung-pathology diagnosis 180. For example, such a pathology diagnosis is in response to the determined likelihood of the presence, and the respective severities, of conditions such as less-than-normal, or absence of, lung sliding, A-line, B-line, pleural effusion, consolidation, and merged B-line. Examples of the lung diagnosis 180 include pneumonia, collapsed lung, and ARDS") and Para. [0087] (providing that, "the ultrasound system 130 (FIG. 8) executes an algorithm (e.g., a CNN or a rule-based algorithm) to analyze the detected and categorized features and severities yielded as the outputs 250-255 for the purpose of rendering a diagnosis. At a step 180, the ultrasound system 130 (FIG. 8) yields a likely diagnosis (e.g., likely  pneumonia, likely pneumothorax), based on the features, classifications, and severities yielded as the outputs 250-255")), the method further comprising: determining whether the compound sign is present or absent based on whether the diagnostic signs on which the compound sign depends are identified as present or absent (See Mehanian: Paras. [0060]-[0061] (stating that the, "ultrasound machine 125 executes a diagnosis algorithm that evaluates the classified lung features to render a lung-pathology diagnosis 180. For example, such a pathology diagnosis is in response to the determined likelihood of the presence, and the respective severities, of conditions such as less-than-normal, or absence of, lung sliding, A-line, B-line, pleural effusion, consolidation, and merged B-line. Examples of the lung diagnosis 180 include pneumonia, collapsed lung, and ARDS") and Para. [0087] (providing that, "the ultrasound system 130 (FIG. 8) executes an algorithm (e.g., a CNN or a rule-based algorithm) to analyze the detected and categorized features and severities yielded as the outputs 250-255 for the purpose of rendering a diagnosis. At a step 180, the ultrasound system 130 (FIG. 8) yields a likely diagnosis (e.g., likely  pneumonia, likely pneumothorax), based on the features, classifications, and severities yielded as the outputs 250-255")).
Regarding claim 18, Mehanian in view of Brandl teaches the method of claim 14 (See above discussion) wherein a first captured ultrasound image is a B-Mode ultrasound image (See Mehanian: Para. [0058] (clarifying that, "[f]irst, the machine 125 is configured to use conventional techniques, including image-filtering and other image-processing techniques, to render enhanced ultrasound video 140 (see FIG. 13), such as B-mode ultrasound video")), the method further comprising: in the first ultrasound image, defining an M-Mode line relative to at least one diagnostic sign identified as present in the first ultrasound image (See Mehanian: Para. [0069] (stating that in the construction of, "M-mode images … A pixel column of an image is selected and identified with straight vertical line 411 in image 401") and Para. [0072] (clarifying that at, "step 220, the ultrasound system 130 (FIG. 8) implements a CNN lung-sliding classifier that determines whether the M-mode images 210 exhibit lung sliding")), and wherein a second ultrasound image caused to be captured after the defining is an M-Mode ultrasound image captured based on the defined M-Mode line (See Mehanian: Para. [0069] (providing that in the construction of, "M-mode images …A pixel column of an image is selected and identified with straight vertical line 411 in image 401. In each of subsequent (in time) images 402 and 403, the same pixel column is identified with straight vertical lines 412 and 413, respectively. That is, the image 420 is a time sequence of the same pixel column (actually, of the same region of the tissue being imaged), with the vertical lines 411, 412, and 413 representing the same pixel column at different times")).
Regarding claim 19, Mehanian in view of Brandl teaches the method of claim 18 (See above discussion) wherein the one or more trained convolutional neural networks comprise a first convolutional neural network for identifying diagnostic signs among the set of diagnostic signs in B-Mode ultrasound images (See Mehanian: Para. [0058] (clarifying that, "[f]irst, the machine 125 is configured to use conventional techniques, including image-filtering and other image-processing techniques, to render enhanced ultrasound video 140 (see FIG. 13), such as B-mode ultrasound video") and Para. [0059] (stating that then, "the ultrasound machine 125 executes a CNN… that detects and identifies features/ objects in one or more frames of the ultrasound video")) and a second convolutional neural network for identifying diagnostic signs among the set of diagnostic signs in M-Mode ultrasound images (See Mehanian: Para. [0062] (providing that the, "ultrasound machine 125 (FIG. 8) executes a classification CNN to classify lung sliding in M-mode images")), and wherein the first convolutional neural network is applied to the first ultrasound image (See Mehanian: Para. [0058] (clarifying that, "[f]irst, the machine 125 is configured to use conventional techniques, including image-filtering and other image-processing techniques, to render enhanced ultrasound video 140 (see FIG. 13), such as B-mode ultrasound video") and Para. [0059] (stating that then, "the ultrasound machine 125 executes a CNN… that detects and identifies features/ objects in one or more frames of the ultrasound video")), and wherein the second convolutional neural network is applied to the second ultrasound image (See Mehanian: Para. [0062] (providing that the, "ultrasound machine 125 (FIG. 8) executes a classification CNN to classify lung sliding in M-mode images")).
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehanian in view of Brandl as applied to claims 1 and 19 above, and further in view of Behboodi, B., & Rivaz, H. (2019). Ultrasound segmentation using U-Net: learning from simulated data and testing on real data. 2019 41st Annual International Conference of the IEEE Engineering in Medicine and Biology Society (EMBC), 6628 (hereinafter, “Behboodi”).
Regarding claim 7, Mehanian in view of Brandl teaches the system of 1 (See above discussion), and therefore substantially what is described by claim 7.
However, Mehanian in view of Brandl fails to teach wherein at least one of the trained neural networks stored by the memory comprises a Mobile U-Net.
Nevertheless, Behboodi teaches wherein at least one of the trained neural networks stored by the memory comprises a Mobile U-Net (See Behboodi: Pg. 6628, Right Col., Para. 3 (providing that a, "U-Net architecture [is used] to learn the segmentation masks of the simulated US images")).
The teachings of Mehanian, the teachings of Brandl, and the teachings of Behboodi are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostic imaging. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Mehanian with the teachings of Brandl and the teachings of Behboodi to provide for what is described in claim 7. This is because Brandl Paragraph [0004] provides the motivation that its teachings may enable, "earlier and more accurate diagnosis of pathologies." Furthermore, because Behboodi Page 6628, Left Column, Section I. Introduction, Paragraph 2, recognizes that, "training deep learning architectures requires large amount of data ..US imaging, data acquisition and interpretation by clinical experts are very expensive ... [and to] address this issue ... an architecture can be used that is designed with this limitation in mind. The UNet architecture."
Regarding claim 20, Mehanian in view of Brandl teaches the system of 19 (See above discussion), and therefore substantially what is described by claim %%.
However, Mehanian in view of Brandl fails to teach wherein at least one of the one or more convolutional neural networks comprises a Mobile U-Net.
Nevertheless, Behboodi teaches wherein at least one of the one or more convolutional neural networks comprises a Mobile U-Net (See Behboodi: Pg. 6628, Right Col., Para. 3 (providing that a, "U-Net architecture [is used] to learn the segmentation masks of the simulated US images")).
The teachings of Mehanian, the teachings of Brandl, and the teachings of Behboodi are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostic imaging. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Mehanian with the teachings of Brandl and the teachings of Behboodi to provide for what is described in claim 20. This is because Brandl Paragraph [0004] provides the motivation that its teachings may enable, "earlier and more accurate diagnosis of pathologies." Furthermore, because Behboodi Page 6628, Left Column, Section I. Introduction, Paragraph 2, recognizes that, "training deep learning architectures requires large amount of data ..US imaging, data acquisition and interpretation by clinical experts are very expensive ... [and to] address this issue ... an architecture can be used that is designed with this limitation in mind. The UNet architecture."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793